Citation Nr: 1445449	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  09-08 062	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for hypertension.  

2. Entitlement to an initial disability evaluation in excess of 10 percent for residuals of lumbosacral strain.  

3. Entitlement to an initial disability evaluation in excess of 10 percent for residuals of glenohumeral musculoligamentous strain of the right shoulder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to January 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

 The Veteran was scheduled for an August 17, 2011 hearing before the Board, but failed to appear on that date.  In a September 2011 informal hearing presentation, the Veteran contended that he missed the hearing due to a family emergency and reported that he attempted to contact VA, but was unable to speak to anyone who could assist him.  Nevertheless, as the Veteran has withdrawn the issues on appeal, as discussed below, the matter is moot, and the Board construes the Veteran's request for a hearing as having been withdrawn. 

These matters have previously been remanded by the Board in November 2011 and January 2014.  


FINDING OF FACT

On August 20, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of his appeal for entitlement to service connection for hypertension, and higher initial ratings for his right shoulder and back, is requested.  
 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of entitlement to service connection for hypertension by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of entitlement to an initial disability evaluation in excess of 10 percent for residuals of lumbosacral strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal of entitlement to an initial disability evaluation in excess of 10 percent for residuals of glenohumeral musculoligamentous strain of the right shoulder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal for entitlement to service connection for hypertension is dismissed.

The appeal for entitlement to an initial disability evaluation in excess of 10 percent for residuals of lumbosacral strain is dismissed.  

The appeal for entitlement to an initial disability evaluation in excess of 10 percent for residuals of glenohumeral musculoligamentous strain of the right shoulder is dismissed.  





		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


